Flim Boyd was indicted and convicted of assault and battery, with intent to kill and murder one R.C. Hunt, was sentenced to serve one year in the penitentiary, and from such conviction appeals here.
The only contention made by the appellant is that the evidence is insufficient to sustain the verdict, and that he was either entitled to a directed verdict as to the whole offense, or that the conviction should have been limited to a simple assault and battery.
We have carefully examined the evidence and find it ample to support the verdict.
The person shot testified that he was going along a plantation road by the house of the appellant, when the appellant set his dog on him, and that said person struck the dog, and then the appellant shot at him with a shotgun, one shot taking effect in said person's middle finger.
The evidence of the appellant was an alibi, and the evidence presented a conflict as to whether the appellant was at the place where the shooting occurred or not.
The fact that the appellant shot the assaulted person under the circumstances is sufficient to warrant the jury in believing that he intended to kill him, as that result was likely to flow from his acts.
The judgment of the court below will be affirmed.
Affirmed.